Citation Nr: 0415138	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Type 2 diabetes due to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968.  He was awarded the Vietnam Service Medal with 
three campaign stars, and the Republic of Vietnam Campaign 
Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  The veteran served aboard ship in the waters off the 
Republic of Vietnam intermittently during the period 1965 to 
1968, during which time he participated in landings in 
Vietnam as a landing craft crewmember. 

2.  The veteran has been diagnosed with Type 2 diabetes.


CONCLUSION OF LAW

The veteran has Type 2 diabetes that is presumed to be the 
result of disease or injury incurred in active military 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307(a)(6), 3.309(e) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The record shows the veteran served aboard an attack 
transport ship (APA) throughout most of his active military 
service, and that some of that time was in the waters off 
Vietnam.  The record shows no time actually served ashore in 
Vietnam, but the veteran claims to have made numerous 
landings as a landing craft crewmember at various places in 
Vietnam, delivering and picking up troops and supplies, and 
on liberty (shore leave).  The veteran also claims to have 
been exposed to Agent Orange that was sprayed near amphibious 
landings in which he took part.  This was during the periods 
August 1965 to November 1965 and January 1967 to July 1967.  

In his appeal to the Board, the veteran asserted that his 
military personnel record, which would have contained some 
details of his duties including going ashore in South 
Vietnam, was lost.

Of record are the notarized statements of R.S., J.L., B.M., 
and N.K., all of whom attest that they served with the 
veteran and participated in amphibious landings in South 
Vietnam, including excursions ashore.  These statements were 
added to the record at the time of the veteran's hearing 
before this Board member, and, in a statement that is of 
record, the veteran specifically waived his right to have the 
additional evidence considered initially by the RO.  See 
generally VAOPGCPREC 1-2003.

The record contains treatment records from the VA Vet Center 
at Greenville, South Carolina that show that the veteran has 
been diagnosed with Type 2 diabetes.  These records also show 
that the veteran maintains a restricted diet for treatment of 
his diabetes, and that he has been prescribed the medications 
rosiglitazone maleate and metaformin hydrochloride, also for 
treatment of his diabetes.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  In general, for service incurrence to be 
presumed for most of these diseases, it must be manifested to 
a degree of 10 percent or more at any time after service.  
Chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must be manifest to a degree of 10 
percent within one year after the last date on which the 
veteran performed active military, naval, or air service in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  See C.F.R. § 
3.307(a)(6)(ii); Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  A 
veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  Id.  

In the instant case the veteran has a confirmed diagnosis of 
Type 2 diabetes which the record shows is being treated with 
two prescribed medications as well as a restricted diet.  The 
veteran's Type 2 diabetes is therefore manifested to a degree 
of at least 10 percent.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2003).  



While there is no official documentation of record that the 
veteran was physically in Vietnam, the Board finds the 
statements of the veteran's four shipmates persuasive 
evidence that he did in fact set foot ashore in South 
Vietnam, thereby satisfying the requirement that there be 
service in Vietnam.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (layperson can  provide an eye-witness account 
that does not require scientific, technical, or other 
specialized knowledge).

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit of the doubt).  
Under the of benefit-of-the-doubt standard, when a veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the doubt belongs to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  The Board has 
considered the doctrine of reasonable doubt, and finds that 
the record provides at least an approximate balance of 
negative and positive evidence on the question of the 
veteran's service in Vietnam.  Therefore, on the basis of the 
above analysis, and after consideration of all of the 
evidence, the Board finds it is at least as likely as not 
that the veteran was in Vietnam and was therefore 
presumptively exposed to herbicides there.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-58.  See 
also O'Hare v. Derwinski, 1 Vet. App. 365  (1991) (VA has a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases where records 
are presumed destroyed while in the possession of the 
government).  

In summary, the Board finds that the veteran has Type 2 
diabetes manifested to a degree of 10 percent or more; that 
he was ashore in Vietnam during the period beginning January 
9, 1962, and ending on May 7, 1975; that he was thereby 
presumptively exposed to herbicide agents; and that service 
incurrence for his Type 2 diabetes may be thus be presumed.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for Type 2 diabetes due to herbicide 
exposure is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



